Exhibit 10.41

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

AMENDMENT TO LICENSED ROASTER K-CUP SALES AGREEMENT

This Amendment to Licensed Roaster K-Cup Sales Agreement (this “Amendment”) is
made and effective as of the 30th day of September, 2006 by and between Keurig,
Incorporated, a Delaware corporation with its principal executive offices
located at 101 Edgewater Drive, Wakefield, Massachusetts 01880 (“Keurig”), and
Diedrich Coffee, Inc., a Delaware corporation with its principal executive
offices located at 2144 Michelson Drive, Irvine, CA 92612 (“Roaster”).

RECITALS

Keurig and Roaster are parties to a License and Distribution Agreement dated
July 29, 2003 (as amended from time to time, the “License Agreement”) and a
Licensed Roaster K-Cup Sales Agreement dated October 22, 2004, which, itself,
was an amendment to the License Agreement (the “K-Cup Sales Agreement”).

Keurig’s retail success with its Elite B40 Brewer (the “B40 Brewer”), Ultra B50
Brewer (the “B50 Brewer”), Special Edition B60 Brewer (the “B60 Brewer”), and
anticipated future launches of additional models of AH Brewers designed for home
use by AH consumers (together with the B40 Brewer, the B50 Brewer and the B60
Brewer, collectively, “Keurig Retail Brewers”), has increased demand for K-Cups
needed for Variety Packs and Demonstrations. In addition, [* * *] are [* * *]
from Keurig for K-Cups purchased by Keurig from Roaster and resold to [* * *] at
part of Keurig’s [* * *] program for Keurig Retail Brewers and K-Cups.

Keurig and Roaster believe it is in their mutual best interest to amend the
K-Cup Sales Agreement to establish new parameters for [* * *] K-Cups included in
Variety Packs and used in Demonstrations and to modify the price at which Keurig
purchases K-Cups resold by Keurig to Keurig Resellers.

Now, therefore, for good valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

1. Definitions.

Any capitalized terms used herein without definition shall have the respective
meanings ascribed to such terms in the License Agreement, which includes by
reference the K-Cup Sales Agreement.

 

2. Amendments to K-Cup Sales Agreement.

 

Page 1



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

  2.1 Price and Credits for K-Cups Sold to Keurig Resellers. Section 3.3 of the
K-Cup Sales Agreement is hereby amended and restated in its entirety to read as
follows:

 

  “3.3 Notwithstanding Section 2.4.1 of the License Agreement, (a) the price of
each Roaster K-Cup included in a Display Pack to be resold by Keurig to Keurig
Resellers shall not exceed (i) [* * *] cents if Roaster purchases and supplies
the sleeves and master cartons into which such Roaster K-Cups are packaged, or
(ii) [* * *] cents if Keurig purchases and supplies the sleeves and master
cartons into which such Roaster K-Cups are packaged, in all cases covered by
(i) and (ii), above, freight prepaid to Keurig’s designated distribution
locations in the United States, and (b) Keurig shall pay for Display Packs on a
net 30-day basis from the date of invoice. All sales of Roaster K-Cups included
in Display Packs shall be [* * *] as provided in the License Agreement and
contemplated under Section 2.4.2 thereof. In addition, with respect to each
Roaster K-Cup included in a Display Pack that is resold by Keurig to [* * *]
Keurig shall be entitled to [* * *] in the amount of (x) [* * *] cents if such
K-Cup was produced on a Packaging Line owned by Roaster, or (y) [* * *] cents if
such K-Cup was produced on a Packaging Line owned by Keurig, which [* * *]
Keurig shall be entitled to take in each instance [* * *] for Display Packs,
provided Keurig submits written evidence of such resale to [* * *] with the
payment or credit notice submitted to Roaster in connection with the applicable
invoice. The Parties recognize that Roaster may in the future package Roaster
K-Cups containing special coffee varieties that are materially more expensive
than the coffee varieties currently packaged in Roaster K-Cups and that warrant
Roaster charging a higher per Roaster K-Cup price than provided above. In any
such case, the Parties shall mutually agree to the per K-Cup price for such
Roaster K-Cup prior to Keurig’s inclusion of any such special coffee variety in
Keurig’s Display Pack offering.”

 

  2.2 Supply of Packaging Material. Section 3.5 of the K-Cup Sales Agreement is
hereby amended and restated in its entirety to read as follows:

 

  “3.5

Generally, Roaster shall supply, at its own expense, (a) preprinted Display
Packs for each variety of Roaster K-Cup selected by Keurig for purchase in
Display Packs, each of which shall include the design and artwork contemplated
therefor under Section 3.4 above, and (b) master shipping cartons as
contemplated under Section 3.4 above, in all cases under (a) and (b) above in
compliance with the materials and other specifications established by Keurig
therefor. However, at Roaster’s option, exercisable in each case by delivery of
a written request to Keurig, Roaster may require Keurig to supply to Roaster
such preprinted Display Packs and master shipping cartons. In each case in which

 

Page 2



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

 

Roaster elects to exercise such option, Keurig will assume the costs of
producing and delivering to Roaster such Display Packs and master shipping
cartons up to an amortized cost equal to [* * *] cents per Roaster K-Cup
included in such Display Packs (the “Target Cost”). If the amortized cost per
Roaster K-Cup included in such Display Packs exceeds the Target Cost, Keurig and
Roaster shall each assume 50% of such excess cost; provided, however, in no
event shall Roaster’s amortized cost-sharing liability hereunder be greater than
[* * *] cents per Roaster K-Cup included in such Display Packs.”

 

  2.3 New Limit and Time Periods for Free Variety Pack and Demonstration K-Cups.
Section 5.1 of the K-Cup Sales Agreement is hereby amended and restated in its
entirety to read as follows:

 

  “5.1

Notwithstanding the requirements of Sections 2.1.1 and 4.1 above, the aggregate
number of Roaster K-Cups required to be provided by Roaster [* * *] under this
Agreement in connection with Variety Packs and Demonstrations shall not exceed
(a) [* * *] during 2006, unless a greater number is mutually agreed to by the
Parties, and (b) in each subsequent year, unless a greater number is mutually
agreed to by the Parties for such year, [* * *]% of the applicable prior year’s
limit for such K-Cups. In the absence of a mutual agreement covering Roaster
K-Cups provided in connection with a Variety Pack or Demonstration in excess of
the applicable annual limit for such K-Cups, (w) the price of each such excess
Roaster K-Cup shall not exceed [* * *] cents, freight prepaid to Keurig or to
Keurig’s designated location, (x) Keurig shall pay for such excess Roaster
K-Cups on a net 30-day basis from the date of invoice, (y) notwithstanding
Section 2.4.2 of the License Agreement, all such sales of excess Roaster K-Cups
shall not be [* * *] provided in the License Agreement, and (z) in the absence
of any agreement to the contrary, Roaster shall not [* * *] for any such excess
Roaster K-Cups provided for use as contemplated in Sections 2.1.1 and 4.1 unless
and until Roaster provides notice to Keurig that the applicable annual limit of
such Roaster K-Cups has been exceeded and that any orders by Keurig for such
Roaster K-Cups during the remainder of the applicable year must be purchased
subject to the price and payment terms set forth in (w) and (x) above.
Notwithstanding the foregoing, in the event this Agreement is terminated prior
to the end of a calendar year, the number of [* * *] K-Cups required of Roaster
for the applicable year of termination shall be reduced to a number equal to the
result obtained by multiplying (i) the number of such K-Cups that Roaster would
have been required to supply for the applicable year, in accordance with the
terms set forth above, if this Agreement was not so terminated by (ii) a
fraction, the numerator of which is the number of months in such year which
precede the effective

 

Page 3



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

 

date of such termination, including a deemed full month for the actual month
during which such effective date occurs, and the denominator of which is twelve
(12).”

 

  2.4 New Term. Section 7.1 of the K-Cup Sales Agreement is hereby amended and
restated in its entirety to read as follows:

 

  “7.1 Term.

This Agreement shall terminate upon the earlier of December 31, 2007 (the
“Amendment Term”) or the termination of the License Agreement in accordance with
its terms; provided, however the termination of this Agreement shall have no
impact on the term of the License Agreement or the obligations of the Parties
thereunder, particularly, but without limitation, Roaster’s obligations under
Sections 2.3 and 2.4 of thereof. After the Amendment Term, this Agreement shall
automatically renew for consecutive one (1) year terms (each a “Renewal Term”)
unless and until either Party provides to the other Party a termination notice
at least one hundred twenty (120) days prior to the end of the Amendment Term or
any subsequent Renewal Term, as applicable, with such termination to be
effective at the end of Amendment Term or then effective Renewal Term, as
applicable.”

 

3. General.

 

  3.1 Entire Agreement.

This Amendment, the K-Cup Sales Agreement and the License Agreement, each as
incorporated by reference herein, represent the entire understanding and
agreement between the Parties as to the subject matter hereof and supersede all
prior agreements and understandings, oral or written, between the Parties as to
the subject matter hereof. Except as amended hereby, all other terms and
conditions of the K-Cup Sales Agreement and the License Agreement shall remain
in full force and effect. In the event of conflict between terms of this
Amendment and the terms of the License Agreement, as previously amended by the
K-Cup Sales Agreement, the terms of this Amendment shall control.

 

  3.2 Severability.

In case any one or more of the provisions contained in this Amendment shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Amendment, the K-Cup Sales Agreement or the License Agreement and such
invalid, illegal and unenforceable provision shall be reformed and construed so
that it will be valid, legal, and enforceable to the maximum extent permitted by
law.

 

  3.3 Headings; Counterparts.

 

Page 4



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

Headings used in this Amendment are provided for convenience only and shall not
be used to construe meaning or intent. This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

  3.4 Governing Law; Jurisdiction.

This Amendment is made in the Commonwealth of Massachusetts, and shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts without regard to any choice or conflict of law principles. The
United Nations Convention on the International Sale of Goods is expressly
excluded from this Amendment, including without limitation the construction,
interpretation and governance of this Amendment.

 

Page 5



--------------------------------------------------------------------------------

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “[* * *]” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as a contract as of and effective the day and year first above written.

 

Keurig, Incorporated By:   /s/ Nicholas Lazaris         Nicholas Lazaris  
      President Diedrich Coffee, Inc. By:   /s/ Stephen V. Coffey Name:  
Stephen V. Coffey Title:   CEO

Signature Page

Amendment to Licensed Roaster K-Cup Sales Agreement